                         Case 1:10-cv-06950-AT-RWL Document 1155-2
                                                            1097-2 Filed 01/04/21
                                                                         11/03/20 Page 1 of 4




                         Appendix B: Roles of Human Capital Management and Talent Assessment Group

    Citation         Document or Testimony1
    Jun. 14, 2012    Q. In your present role, do you have any job duties or responsibilities that relate to the administration of the firm-
    Boyle Dep. Tr.      wide review system?
    24:25-26:9       …
                     A. I don’t have any job responsibilities that relate specifically to the administration of the 360-degree process,
                        but as I’m in HCM, and we are responsible for providing the 360-degree process to business divisions, I am
                        involved in it to an extent.
                     Q. Can you describe your involvement?
                     A. So each division is, you know, responsible for dealing with their 360-degree review systems, but HCM
                        obviously provides the forms that each division uses for those systems. So my role is to remind people that
                        these reviews are about to be, you know, put out onto the web, and the time lines for when individuals need to
                        complete their reviews, and on occasion to give updates around, you know, how many people have completed
                        their reviews when the deadline is approaching.
                     Q. And those updates go out firm-wide; is that right?
                     A. They tend -- those updates tend to be done division by division. So each division will ask us to indicate how
                        many employees have completed their respective forms.
    Jun. 14, 2012    Q. Apart from Goldman Sachs University and the talent assessment group, are there other units in HCM with
    Boyle Dep. Tr.      responsibility for the firm-wide review system?
    50:7-25          A. As I have said, the generalists who are responsible for each of the divisional teams will be responsible for
                        working with the divisions around the 360-degree review process.
                     Q. Yes, thank you. Apart from the generalists in each division, within HCM, are there other functions besides
                        Goldman Sachs University and the talent assessment group with responsibility for the firm-wide review
                        system?
                     A. There are other groups within HCM who will use the 360-degree performance review process for talent
                        management purposes.




1
    Objections omitted unless otherwise indicated.
                     Case 1:10-cv-06950-AT-RWL Document 1155-2
                                                        1097-2 Filed 01/04/21
                                                                     11/03/20 Page 2 of 4




Citation         Document or Testimony1
Jun. 14, 2012    Q. Are there any HCM personnel on committees with responsibility for the promotion process to EMD or PMD
Boyle Dep. Tr.      that also include personnel from other lines of business?
56:5-21          A. We don’t have committees that are responsible for promotions in the way that you are describing it. Each
                    business division is responsible for the process of promoting its managing directors and its participating
                    managing directors, and the business managers in each of those divisions will decide who should be
                    promoted, with the assistance of the HCM generalists who are helping facilitate that process for each of the
                    business divisions, the ones that they are responsible for.
Aug. 1, 2013     Q. Is there any formal limit in IMD on how different the performance review rank and the manager quartile can
Kung Dep. Tr.       be?
322:12-23        A. As HCM and as administrators and facilitators of the quartiling the manager quartiling process as we collect
                    these recommendations we do view them in connection with the 360 quartile and to the extent that we have
                    questions or areas where we need more understanding of any differences between the two, we will ask
                    managers to explain those differences.
Aug. 1, 2013     Q. How do you arrive at a final list of cross-ruffers?
Kung Dep. Tr.    A. The final list of cross-ruffers, the other role HCM plays in this process in terms of facilitating it is we’ll also
401:12-403:11       provide the past few years of cross-ruffing team so we can compare year over year the sizes of the teams and
                    also what the composition is. We are able to -- we want the cross-ruffing team to be reflective of IMD as a
                    global division and so we'll provide information as it relates to the businesses that these cross-ruffers sit in,
                    the regions they represent and we also look it from a gender perspective as well.
                 Q. Who do you provide that information to?
                 A. To our division heads and COO.
                 Q. Do the division heads and COO finalize the list?
                 A. Once we provide all that information to the division heads and COO, there’s numerous conversations that
                    happen between HCM and the division heads, between the division heads and businesses and between HCM
                    and businesses. It can feel sometimes like theres multiple conversations happening at once and I would also
                    add that HCM shares it with the -- we run the names by the employee relations group to make sure that the
                    individuals on the list are in good standing and don't have any conduct flags or other issues we should be
                    aware of . . . . So once we provide them with the list and all these conversations have happened, we agree to
                    what the size of the cross-ruffing team should be and cull down the names so that we have the final list.
                 Q. Who do you mean by we?
                 A. I mean the division heads, the COO and the business discuss and decide who should be on the cross-ruffing
                    team. HCM is involved, but from an administrative perspective.

                                                                 B-2
                    Case 1:10-cv-06950-AT-RWL Document 1155-2
                                                       1097-2 Filed 01/04/21
                                                                    11/03/20 Page 3 of 4




Citation        Document or Testimony1
                Q. Does that discussion take place at a meeting?
                A. No.
Aug. 1, 2013    Q. I believe you said that before the cross-ruffing process begins, HCM submits a list of cross-ruffing team and
Kung Dep. Tr.      candidates for promotion to the firm, right so far?
436:24-438:1    A. Correct.
                Q. And does the firm need to sign off on those lists before the cross-ruffing process can begin?
                A. My understanding is that the firm sees the list, but I'm not aware of any changes that come out of it.
                Q. What’s the purpose of submitting the list to the firm?
                MS. SULLIVAN: Objection vague as to the continued use of the firm.
                Q. What's the purpose of submitting the list to the talent assessment group?
                A. To clarify the list of candidates or list of cross-ruffers.
                Q. What's the purpose of submitting a list of candidates to the talent assessment group?
                A. My understanding is the purpose is that they are one posted on the list and two can share that list, share that
                   information with firm wide management.
Sep. 5, 2013    Q. Can you describe specifically what your role is in terms of the 360 degree review process currently?
Landman Dep.    A. When you say “you,” you mean the talent assessment group?
Tr.             Q. You personally.
8:1-23          A. I lead the group, three individuals including myself, and we are the -- we help facilitate the 360 degree review
                   process.
                Q. And when you say facilitate, what do you mean specifically?
                A. We help identify timelines, help with the technology to run the process. We work with our colleagues in HCM
                   to come up with training and so on.
                Q. You referenced timelines, technology and training. For each can you describe more generally what you mean?
                   So, for example, you mentioned timelines. What specifically are you referring to?
                A. We work with various stakeholders in HCM to figure out ultimately to meet a certain deliverable when we
                   need to start various portions of the process, start and end.
Oct. 10, 2013   Q. Let me try it again. Do you know who is responsible for this independent review process?
Landman Dep.    A. What do you mean by “responsible”?
Tr.             Q. Who owns the process?
119:14-23       A. Parties that are involved in the process include employment law, employee relations, managers, the business,
                   divisional HCM.


                                                              B-3
                       Case 1:10-cv-06950-AT-RWL Document 1155-2
                                                          1097-2 Filed 01/04/21
                                                                       11/03/20 Page 4 of 4




Citation           Document or Testimony1
Oct. 30, 2013      Firmwide guidelines on manager quartiling, created by the firm’s Talent Assessment Group, are distributed to
Plaintiffs’        managers in all divisions. . . .
Expert Report
of Wayne F.        The firm’s Talent Assessment Group administers [the 360 Review process] centrally.
Cascio at ¶¶ 29,
35
Apr. 3, 2018       Q. Okay. And who decided to implement [the firmwide review system]?
Landman Dep.       A. There is -- so typically with practices like these, we come to a kind of group consensus as to making decisions
Tr.                   in rolling out new things. A group of people with an HCM and even beyond, so we work closely with legal
68:3-16               and other groups in coming up with a recommendation and ultimately decided as a group that we thought this
                      was a good thing to do.
                   Q. Okay. Who were the other groups in addition to legal that you worked with?
                   A. Our engineering team, compliance, many people in the HCM division.




                                                                 B-4
